81469: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-29666: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81469


Short Caption:RAY VS. NEV. STATE BD. OF OSTEOPATHIC MED.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A787515Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantSteven RayPatrick W. Kang
							(Kang & Associates PLLC)
						Kyle R. Tatum
							(Kang & Associates PLLC)
						


RespondentNevada State Board of Osteopathic MedicineAaron D. Ford
							(Attorney General/Carson City)
						Carrie L. Parker
							(Attorney General/Reno)
						Gerald L. Tan
							(Attorney General/Las Vegas)
						Cameron P. Vandenberg
							(Attorney General/Reno)
						





Docket Entries


DateTypeDescriptionPending?Document


07/16/2020Filing FeeFiling Fee due for Appeal. (SC)


07/16/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-26097




07/16/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-26100




07/16/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-26102




07/24/2020Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)20-27097




07/28/2020Filing FeeFiling Fee Paid. $250.00 from Kang Associates.  Check no. 9544. (SC)


07/29/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-27544




07/30/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 14 days transcript request form; 120 days opening brief. (SC)20-27720




08/04/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 06/04/20. To Court Reporter: Department 16 Reporter. (SC)20-28521




08/13/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-30015




08/19/2020Docketing StatementFiled Respondent's Response to Docketing Statement (NRAP 14(F)). (SC)20-30592




09/14/2020MotionFiled Respondent's Motion to Limit Scope of Appeal Based on Lack of Jurisdiction. (SC)20-33708




09/28/2020MotionFiled Appellant's Opposition to Respondent's Motion to Limit Scope of Appeal Based on Lack of Jurisdiction (REJECTED PER NOTICE ISSUED 09/28/20).  (SC)


09/28/2020Notice/OutgoingIssued Notice of Rejection of Filed Document.  Appellant's Opposition to Respondent's Motion to Limit Scope of Appeal Based on Lack of Jurisdiction. (SC)20-35585




09/29/2020MotionFiled Appellant's Motion for Extension of Time for Filing Opposition. (SC)20-35752




09/29/2020MotionFiled Appellant's Opposition to Respondent's Motion to Limit Scope of Appeal Based on Lack of Jurisdiction. (SC)20-35755




10/01/2020Order/ProceduralFiled Order Granting Motion. Appellant has filed an untimely motion for an extension of time to file an opposition to respondent's September 14, 2020, motion.  The motion is granted.  The opposition was filed on September 29, 2020.  Respondent shall have 7 days from the date of this order to file and serve any reply. (SC).20-35978




10/02/2020Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's reply to appellant's opposition to respondent's motion to limit scope of appeal based on lack of jurisdiction due: October 22, 2020. (SC)20-36207




10/08/2020MotionFiled Respondent's Reply in Support of Motion to Limit Scope of Appeal Based on Lack of Jurisdiction. (SC)20-36951




11/20/2020Order/ProceduralFiled Order Granting Motion to Limit Scope of Appeal.  This court concludes that the March 5, 2020, dismissal order is beyond the scope of this appeal.  This appeal shall be limited to the district court's order denying motion to reopen and for reconsideration of the motion to dismiss.    Given this conclusion, this court does not address respondents' contention that the notice of appeal was untimely filed from the March 5, 2020, dismissal order.  (SC)20-42421




11/24/2020Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days.  Respondent may file any reply within 14 days of service of appellant's response.  Briefing is suspended.  (SC)20-42842




12/04/2020MotionFiled Appellant's Response to Order to Show Cause. (SC)20-44053




12/17/2020MotionFiled Respondent's Reply to Response to Order to Show Cause. (SC)20-45730




04/12/2021Order/ProceduralFiled Order Reinstating Briefing. This appeal may proceed, and the briefing schedule is hereby reinstated. Appellant shall have 28 days from the date of this order to file and serve the opening brief and appendix. (SC)21-10436




05/10/2021BriefFiled Appellant's Opening Brief (REJECTED PER NOTICE ISSUED 05/10/21). (SC)


05/10/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief. Corrected brief due: 5 days.21-13320




05/14/2021BriefFiled Appellant's Opening Brief. (SC)21-13926




05/14/2021AppendixFiled Joint Appendix- Volume II. (SC)21-13940




05/14/2021AppendixFiled Joint Appendix- Volume III.21-13944




05/14/2021AppendixFiled Joint Appendix - Volume III. (REJECTED PER PHONE CALL).  (SC)


05/14/2021AppendixFiled Joint Appendix- Volume I. (SC)21-14002




06/09/2021BriefFiled Respondent's Answering Brief. (SC)21-16543




06/25/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  July 23, 2021.  (SC)21-18371




07/23/2021BriefFiled Appellant's Reply Brief. (SC)21-21326




07/23/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/15/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn3 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] JH/LS/MG. (SC)21-29666




11/09/2021RemittiturIssued Remittitur.  (SC)21-32144




11/09/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on November 10, 2021. (SC)21-32144





Combined Case View